I concur on the ground that defendant was not a stockholder "in any bank organized and existing under the provisions of this act," as provided in Act No. 66, § 2a, Pub. Acts 1929, as added by Act No. 270, Pub. Acts 1933, and amended by Act No. 139, Pub. Acts 1935 (Comp. Laws Supp. 1935, § 11899-1 [Stat. Ann. § 23.3]). Therefore, he cannot take advantage of the provision therein that the additional liability shall cease on the effective date of said act, or in any event shall cease July 1, 1937. His liability was to the trustees of the segregated assets for the benefit of participating certificate-holders (creditors of the *Page 694 
bank before reorganization). Such liability to the trustees was not affected by Act No. 139, Pub. Acts 1935.
NORTH, J., concurred with BOYLES, J.